Exhibit 10.94
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into as of October 1, 2008
(the “Effective Date”) between Pension Technical Services, Inc., a Colorado
corporation (the “Company”), and Eileen A. Baldwin-Shaw, an individual resident
of the State of Colorado (“Executive”). Initially Capitalized terms used in this
Agreement have the meanings given to such terms in Exhibit A attached hereto.
 
BACKGROUND
 
A. Immediately prior to the execution of this Agreement, National Investment
Managers Inc., a Florida corporation (the “Purchaser”), acquired the Company
from Executive, as one of the two stockholders of the Company, pursuant to that
certain Stock Purchase Agreement, dated as of September 25, 2008, by and among
the Purchaser, the Company, Ralph W. Shaw, an individual resident of the State
of Colorado, and Executive (the “Purchase Agreement”).
 
B. Executive has substantial experience in the industry of the business of the
Company, and the Company (as controlled by the Purchaser) believes that the
future growth, profitability and success of the Company will be enhanced through
the services of Executive.
 
C. Pursuant to the Purchase Agreement, the Purchaser has, among other things,
agreed to cause the Company to retain Executive as an employee of the Company.
 
D. Executive desires to be employed by the Company upon the terms and conditions
set forth in this Agreement.
 
AGREEMENT
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Employment. The Company shall employ Executive, and Executive
accepts employment with the Company as of the Effective Date, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending as provided in Section 4 (the “Employment Period”).
Notwithstanding anything in this Agreement to the contrary, and subject to the
Company’s payment obligation upon a Termination Without Cause under Section 5,
Executive will be an at-will employee of the Company and Executive or the
Company (as controlled by the Purchaser) may terminate Executive’s employment
with the Company for any reason or no reason at any time.
 
2. Position and Duties. During the Employment Period:
 
(a) Executive shall serve as the Vice President of the Company, reporting to the
President and Chief Operating Officer of the Purchaser (together, the “Purchaser
Officers”, and each, a “Purchaser Officer”), and shall have the normal duties,
responsibilities and authority of an executive serving in such position, subject
to the power of each Purchaser Officer to expand or limit such duties,
responsibilities and authority, either generally or in specific instances.
 
 
 

--------------------------------------------------------------------------------

 
(b) Executive shall devote Executive’s best efforts and Executive’s primary
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company, its Subsidiaries and Affiliates.
 
3. Compensation and Benefits.
 
(a) Salary. The Company agrees to pay to Executive a salary during the
Employment Period in installments based on the Company’s practices as may be in
effect from time to time. Executive’s salary shall be at the rate of $185,000
per year (the “Base Salary”).
 
(b) Standard Benefits Package. Executive shall be entitled during the Employment
Period to participate, on the same basis as other similarly situated employees
of the Company, in those benefit programs (including insurance, vacation and
other benefits, but excluding, except as provided in Section 5(b), any severance
pay program or policy of the Company), for which substantially all of the
employees of the Company are from time to time generally eligible, as determined
from time to time by the Purchaser Officers.
 
(c) Expenses. The Company agrees to reimburse Executive for all reasonable
expenses, as determined in either Purchaser Officer’s sole discretion, incurred
by her in the course of performing her duties under this Agreement that are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment, cell phone, portable data devices, and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses. This reimbursement also applies to any
reasonable membership costs and expenses related to the participation in any
business-related professional organizations.
 
(d) Vacation. During the Employment Period, Executive shall be entitled to
four (4) weeks of vacation annually.
 
4. Employment Period.
 
(a) Subject to Section 4(b), the Employment Period shall continue until, and
shall end upon, the second anniversary of the Effective Date. On the second
anniversary of the Effective Date and on each anniversary thereafter, unless the
Employment Period shall have ended pursuant to Section 4(b) or either Purchaser
Officer shall have given Executive 30 days written notice that the Employment
Period will not be extended, the Employment Period shall be extended for an
additional year. During the Employment Period, Executive will be an at-will
employee of the Company and Executive or the Company (as controlled by the
Purchaser) may terminate Executive’s employment with the Company for any reason
or no reason at any time.
 
(b) Notwithstanding (a) above, the Employment Period shall end early upon the
termination of Executive’s employment for any reason, including death.
 
 
2

--------------------------------------------------------------------------------

 
5. Post-Employment Period Payments.
 
(a) At the end of the Employment Period for any reason, Executive shall cease to
have any rights to salary, expense reimbursements or other benefits.
 
(b) Notwithstanding Section 5(a), if the Employment Period ends early pursuant
to Section 4 on account of a Termination Without Cause, the Company shall
continue to pay to Executive her Base Salary at the time of such termination for
a period of 6 months following such termination in accordance with the Company’s
normal payroll practices. It is expressly understood that the Company’s payment
obligations under this Section 5(b) shall cease in the event Executive breaches
any of the agreements in Section 6.
 
(c) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to make any payment or provide any benefit under Section 5(b) unless
Executive executes, and does not revoke, a release of all current or future
claims, known or unknown, arising on or before the date of the release against
the Company and its subsidiaries and the employees, directors, officers and
affiliates of any of them, in a form approved by the Company.
 
6. Competitive Activity; Confidentiality; Nonsolicitation.
 
(a) Acknowledgements and Agreements. Executive hereby acknowledges and agrees
that in the performance of Executive’s duties to the Company during the
Employment Period Executive will be brought into frequent contact with existing
and potential customers of the Company throughout the world. Executive also
agrees that trade secrets and confidential information of the Company, more
fully described in Section 6(e)(i), gained by Executive during Executive’s
association with the Company (both before and during the Employment Period),
have been developed by the Company through substantial expenditures of time,
effort and money and constitute valuable and unique property of the Company.
Executive further understands and agrees that the foregoing makes it necessary
for the protection of the business of the Company that Executive not compete
with the Company during her employment and not compete with the Company for a
reasonable period thereafter, as further provided in the following Subsections.
 
(b) Covenants.
 
(i) Covenants During Employment. While employed by the Company, Executive will
not compete with the Company anywhere in the world. In accordance with this
restriction, but without limiting its terms, while employed by the Company,
Executive will not:
 

 
(A)
enter into or engage in any business which competes with the business of the
Company;

 

 
(B)
solicit customers, business, patronage or orders for, or sell, any products or
services in competition with, or for any business that competes with, the
business of the Company;

 
 
3

--------------------------------------------------------------------------------

 
 

 
(C)
divert, entice or otherwise take away any students, customers, business,
patronage or orders of the Company or attempt to do so; or

 

 
(D)
promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of the Company.

 
(ii) Covenants Following Termination. For a period of 2 years following the
termination of Executive’s employment, Executive will not:
 

 
(A)
enter into or engage in any business which competes with the business of the
Company within the Restricted Territory;

 

 
(B)
solicit customers, business, patronage or orders for, or sell, any products and
services in competition with, or for any business, wherever located, that
competes with, the business of the Company within the Restricted Territory;

 

 
(C)
divert, entice or otherwise take away any students, customers, business,
patronage or orders of the Company within the Restricted Territory, or attempt
to do so; or

 

 
(D)
promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of the Company within the Restricted Territory.

 
(iii) Indirect Competition. For purposes of this Section 6(b), inclusive, but
without limitation thereof, Executive will be in violation thereof if Executive
engages in any or all of the activities set forth therein directly as an
individual on Executive’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which Executive or Executive’s spouse, child
or parent owns, directly or indirectly, individually or in the aggregate, more
than 2% of the outstanding stock.
 
(iv) If it shall be judicially determined that Executive has violated this
Section 6(b), then the period applicable to each obligation that Executive shall
have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.
 
(c) Company. For purposes of this Section 6, the Company shall include any and
all Subsidiaries, Affiliates or related companies of the Company for which
Executive worked or had responsibility at the time of termination of her
employment and at any time during the 2 year period prior to such termination.
 
(d) Non-Solicitation. Executive will not directly or indirectly at any time
during the period of Executive’s employment or thereafter attempt to disrupt,
damage, impair or interfere with the business of the Company by raiding any of
the Company’s employees or soliciting any of them to resign from their
employment by the Company, or by disrupting the relationship between the Company
and any of its consultants, agents, representatives or vendors. Executive
acknowledges that this covenant is necessary to enable the Company to maintain a
stable workforce and remain in business.
 
 
4

--------------------------------------------------------------------------------

 
(e) Further Covenants.
 
(i) Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, during or after Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, without limitation as to when or how Executive may have acquired
such information. Such confidential information shall include, without
limitation, the Company’s unique selling, manufacturing and servicing methods
and business techniques, training, service and business manuals, promotional
materials, training courses and other training and instructional materials,
vendor and product information, customer and prospective customer lists, other
customer and prospective customer information and other business information.
Executive specifically acknowledges that all such confidential information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of Executive and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive during her employment with the Company (except
in the course of performing her duties and obligations to the Company) or after
the termination of her employment shall constitute a misappropriation of the
Company’s trade secrets.
 
(ii) Executive agrees that upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including, without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 6(e)(i). If such items are not so returned, then the Company will have
the right to charge Executive for all reasonable damages, costs, attorneys’ fees
and other expenses incurred in searching for, taking, removing and/or recovering
such property.
 
(f) Discoveries and Inventions; Work Made for Hire.
 
(i) Executive agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that (whether before or during the Employment Period): (A) relates to the
business of the Company, (B) relates to the Company’s actual or demonstrably
anticipated research or development, or (C) results from any work performed by
Executive for the Company, Executive will assign to the Company the entire
right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design. Executive has no
obligation to assign any idea, discovery, invention, improvement, software,
writing or other material or design that Executive conceives and/or develops
entirely on Executive’s own time without using the Company’s equipment,
supplies, facilities, or trade secret information unless the idea, discovery,
invention, improvement, software, writing or other material or design either:
(x) relates to the business of the Company, (y) relates to the Company’s actual
or demonstrably anticipated research or development, or (z) results from any
work performed by Executive for the Company. Executive agrees that any idea,
discovery, invention, improvement, software, writing or other material or design
that relates to the business of the Company or relates to the Company’s actual
or demonstrably anticipated research or development which is conceived or
suggested by Executive, either solely or jointly with others, within 1 year
following termination of Executive’s employment under this Agreement or any
successor agreements shall be presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Company’s
equipment, supplies, facilities, and/or trade secrets.
 
 
5

--------------------------------------------------------------------------------

 
(ii) In order to determine the rights of Executive and the Company in any idea,
discovery, invention, improvement, software, writing or other material, and to
insure the protection of the same, Executive agrees that during Executive’s
employment, and for 1 year after termination of Executive’s employment under
this Agreement or any successor agreements, Executive will disclose immediately
and fully to the Company any idea, discovery, invention, improvement, software,
writing or other material or design conceived, made or developed by Executive
solely or jointly with others, which relates to the business of the Company.
 
(iii) Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including, without limitation, any and all such items generated and maintained
on any form of electronic media, generated by Executive during Executive’s
association with the Company (whether before or during the Employment Period)
shall be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Company. The item will
recognize the Company as the copyright owner, will contain all proper copyright
notices, e.g., “(creation date) Pension Technical Services, Inc., All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.
 
(g) Communication of Contents of this Agreement. While employed by the Company
and for 2 years thereafter, Executive will communicate the contents of this
Section 6 of this Agreement to any person, firm, association, partnership,
corporation or other entity that Executive intends to be employed by, associated
with, or represent.
 
(h) Confidentiality Agreements. Executive agrees that Executive shall not
disclose to the Company or induce the Company to use any secret or confidential
information belonging to Executive’s former employers. Except as indicated,
Executive warrants that Executive is not bound by the terms of a confidentiality
agreement or other agreement with a third party that would preclude or limit
Executive’s right to work for the Company and/or to disclose to the Company any
ideas, inventions, discoveries, improvements or designs or other information
that may be conceived during employment with the Company. Executive agrees to
provide the Company with a copy of any and all agreements with a third party
that preclude or limit Executive’s right to make disclosures or to engage in any
other activities contemplated by Executive’s employment with the Company.
 
 
6

--------------------------------------------------------------------------------

 
(i) Relief. Executive acknowledges and agrees that the remedy at law available
to the Company for breach of any of Executive’s obligations under this Agreement
would be inadequate. Executive therefore agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision contained in Sections 6(b), (d), (e), (f), (g)
and (h) inclusive, of this Agreement, without the necessity of proof of actual
damage.
 
(j) Reasonableness. Executive acknowledges that Executive’s obligations under
this Section 6 are reasonable in the context of the nature of the business of
the Company and the competitive injuries likely to be sustained by the Company
if Executive were to violate such obligations. Executive further acknowledges
that this Agreement is made in consideration of, and is adequately supported by
the agreement of the Company to perform its obligations under this Agreement and
by other consideration, which Executive acknowledges constitutes good, valuable
and sufficient consideration.
 
7. Survival. Subject to any limits on applicability contained therein, Section 6
hereof shall survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.
 
8. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
 
9. Notices. Any notice provided to the Company or the Purchaser Officers under
this Agreement shall be in writing to the Company, c/o National Investment
Managers Inc., 485 Metro Place South, Suite 275, Dublin, Ohio 43017, Attention:
John M. Davis, Facsimile No.: (614) 923-5242, and any notice to Executive shall
be addressed to Executive at her address on file with the Company. Except as
otherwise provided herein, all notices and other communications required or
permitted under this Agreement must be in writing and will be deemed to have
been duly given (a) when delivered in person, (b) when dispatched by electronic
facsimile transfer (if confirmed in writing by mail simultaneously dispatched),
(c) 1 business day after having been dispatched by a nationally recognized
overnight courier service or (d) 5 business days after being sent by registered
or certified mail, return receipt requested, postage prepaid, to the appropriate
party at the address or facsimile number indicated in this Section 9.
 
10. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
 
11. Prevailing Party’s Litigation Expenses. In the event of litigation between
the Purchaser (on behalf of the Company) or the Company, on the one hand, and
Executive, on the other hand, related to this Agreement, the non-prevailing
party shall reimburse the prevailing party for any costs and expenses
(including, without limitation, attorneys’ fees) reasonably incurred by the
prevailing party in connection therewith.
 
 
7

--------------------------------------------------------------------------------

 
12. Complete Agreement. This Agreement (together with the Purchase Agreement)
embodies the complete agreement and understanding between the parties with
respect to the subject matter hereof and effective as of its date supersedes and
preempts any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related to the subject matter
hereof in any way.
 
13. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.
 
14. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado applicable to
agreements made and to be performed entirely within such State without regard to
principles of conflicts of law.
 
15. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved in
writing by the Purchaser) and Executive.
 
16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by facsimile or electronic transmission will be effective as
delivery of a manually executed counterpart to this Agreement.
 
[Remainder of Page Intentionally Blank - Signature Page Follows]
 


 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 



 
PENSION TECHNICAL SERVICES, INC.
                   
By:
    
Name:
    
Title:
  


 



 
     
 
Eileen A. Baldwin-Shaw
   

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Defined Terms
 
“Affiliate” means with respect to any Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with, any such
Person. The term “control” (including the terms “controlled by” or “under common
control with”) means, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through ownership of voting securities, membership interests, by
contract or otherwise. The term “Affiliate” also includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, of such Person.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Base Salary” has the meaning set forth in Section 3(a).
 
“Company” has the meaning set forth in the Preamble.
 
“Effective Date” has the meaning set forth in the Preamble.
 
“Employment Period” has the meaning set forth in Section 1.
 
“Executive” has the meaning set forth in the Preamble.
 
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust or other
entity, or any division of such Person.
 
“Purchase Agreement” has the meaning set forth in Background Paragraph A.
 
“Purchaser” has the meaning set forth in Background Paragraph A.
 
“Purchaser Officers” and “Purchaser Officer” has the meaning set forth in
Section 2(a).
 
“Restricted Territory” means (a) the State of Colorado, each State contiguous
thereto, and each State or Commonwealth in which the Company’s customers are
located at the time of termination of Executive’s employment, and (b) all of the
specific customer accounts, whether within or outside of the geographic area
described in (a) above, with which Executive had any contact or for which
Executive had any responsibility (either direct or supervisory) at the time of
termination of Executive’s employment with the Company and at any time during
the 2-year period prior to such termination.
 
“Subsidiary” means any Person of which at least 20% of the outstanding shares or
other equity interests having ordinary voting power for the election of
directors or comparable managers of such Person are at the time owned by the
Company, by one or more directly or indirectly wholly or partially owned
subsidiaries of the Company or by the Company and one or more such subsidiaries,
whether or not at the time the shares of any other class or classes or other
equity interests of such Person shall have or might have voting power by reason
of the happening of any contingency.
 
 
 

--------------------------------------------------------------------------------

 
“Termination For Cause” means the termination by the Company or any of its
Subsidiaries or Affiliates of Executive’s employment with the Company or any of
its Subsidiaries or Affiliates as a result of (a) the commission by Executive of
any criminal activity, (b) any act of misconduct or disloyalty by Executive with
respect to the Company or any of its Subsidiaries or Affiliates,
(iii) Executive’s failure to follow any material direction of a Purchaser
Officer, (iv) Executive’s violation of Section 6, (v) Executive’s
insubordination or breach of a material employment policy of the Company or any
of its Subsidiaries or Affiliates, or (vi) any other breach by Executive of this
Agreement or any other agreement with the Company or any of its subsidiaries or
Affiliates which is material.
 
“Termination Without Cause” means the termination by the Company or any of its
Subsidiaries or Affiliates of Executive’s employment with the Company or any of
its Subsidiaries or Affiliates for any reason other than a termination by the
Company or any of its Subsidiaries or Affiliates as a result of Executive being
permanently disabled (as determined by the Purchaser Officers) or a Termination
For Cause and shall not include the Company’s giving notice pursuant to
Section 4(a) of this Agreement that the Employment Period will not be extended.
 


 
 

--------------------------------------------------------------------------------

 